Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is CORRECTED notice of allowance in response to the amendment filed on 04/04/2022.
Claims 1, 6, 11, 16, 21 and 26 are amended by the Applicants.
Claims 1-30 are allowed.

Priority
On 04/21/2022 acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Indian Patent Application No. 201911041765 filed on Oct. 15, 2019.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Sheetal S. Patel [Reg. No. 59,326] on 04/15/2022. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend claims 1, 11 and 21 as follows.
Claim 1, (Currently Amended)
At line 14 of the claim, delete [XAML] and add -- Extensible Application Markup Language (XAML) --.

Claim 11, (Currently Amended)
At line 15 of the claim, delete [XAML] and add -- Extensible Application Markup Language (XAML) --.

Claim 21, (Currently Amended)
At line 17 of the claim, delete [XAML] and add -- Extensible Application Markup Language (XAML) --.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of robotic process automation (RPA), specifically, to using deep learning (DL) or AI to automatically create a workflow from text, images, audio, or any combination thereof. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…accessing, by the workflow generation module, a model database to pull one or more workflow models, wherein the workflow generation module is an artificial intelligent (Al) model; loading, by the workflow generation module, the one or more workflow models and predicting one or more workflows for a user of the computing system to select, wherein the predicting the one or more workflows for the user comprises comparing a score of one or more previously trained models with a score of a current model to predict to the one or more workflows based on the received media file; and transmitting, from the workflow generation module, a list of possible Extensible Application Markup Language (XAML) files comprising the one or more workflows to the workflow development application for the user to select” as recited in claim 1,
“…access, by the workflow generation module, a model database to pull one or more workflow models, wherein the workflow generation module is an artificial intelligent (AI) model; load, by the workflow generation module, the one or more workflow models and predicting one or more workflows for a user of the computing system to select, wherein when predicting the one or more workflows for the user comprises compare a score of one or more previously trained models with a score of a current model to predict to the one or more workflows based on the received media file; transmit, from the workflow generation module, a list of possible Extensible Application Markup Language (XAML) files comprising the one or more workflows to the workflow development application for the user to select” as recited in claim 11,
“…access, by the workflow generation module, a model database to pull one or more workflow models, wherein the workflow generation module is an artificial intelligent (Al) model; load, by the workflow generation module, the one or more workflow models and predicting one or more workflows for a user of the computing system to select, wherein the predicting the one or more workflows for the user comprises -7-Application No. 16/703,742 Response dated April 4, 2022 Reply to Notice of Non-Compliant Amendment of April 4, 2022 comparing a score of one or more previously trained models with a score of a current model to predict to the one or more workflows based on the received media file; transmit, from the workflow generation module, a list of possible Extensible Application Markup Language (XAML) files comprising the one or more workflows to the workflow development application for the user to select” as recited in claim 21.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Lopes, Carlos R., and Jony T. Melo. "Business Improvement through Automatic Workflow Modeling." 
Weld, Daniel S., Christopher H. Lin, and Jonathan Bragg. "Artificial intelligence and collective intelligence." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193